DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 10/31/2019.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – identifying, via a microprocessor, a payment card and a user device that is associated with the 
The concept embodied in the current invention is similar to Intellectual Ventures v. Capital One Bank (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit was “not meaningfully different” from other ideas found to be abstract involving certain methods of organizing human activity).
The dependent claims merely limit the abstract idea to – dollar amounts, rules engine, business rules, family members – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is a user device.  As per Para [0025] of the Specification, user devices may include tablet devices, wearables, smart devices, mobile devices, etc.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – identifying a payment card and a user device that is associated with the payment card; generating a unique token based at least in part on the payment card and the user device; identifying one or more spend limits and controls placed on the payment card that is specific to an authorized user of the payment card; tracking the payment card usage by the authorized user; generating and displaying, via an interactive user interface, the payment card usage; and providing a notification when the payment card usage exceeds the one or more spend limits and controls – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use microprocessors as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:

As discussed above, the additional elements of using generic devices to perform the steps of – identifying a payment card and a user device that is associated with the payment card; generating a unique token based at least in part on the payment card and the user device; identifying one or more spend limits and controls placed on the payment card that is specific to an authorized user of the payment card; tracking the payment card usage by the authorized user; generating and displaying, via an interactive user interface, the payment card usage; and providing a notification when the payment card usage exceeds the one or more spend limits and controls – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – applying token spending controls – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meredith (US 2008/0195499 A1) in view of Lyman (US 2015/0088741 A1).

Claim 1:
A mobile device for applying token spend controls, the mobile device comprising:
a memory component that stores user spend data;
an interactive interface that receives user input and communicates via a communication network; and
a microprocessor, coupled to the memory component and the interactive interface, configured to perform the steps of:
identifying a payment card associated with the mobile device;
(See Lyman: Para [0084] (“The user account 333, the other account 334, and/or the merchant account 334 can store routine purchase information, such as credit or purchase limits, purchase histories, and the like.”)

(See Meredith: Para [0029] (“receiving electronic token files having a specified value at a first processing device”)
identifying one or more spend limits and controls placed on the payment card that is specific to an authorized user of the payment card;
tracking the payment card usage by the authorized user;
(See Lyman: Para [0082] (“tracking use of spending delegation”)
generating and displaying, via the interactive interface, the payment card usage; and
providing a notification when the payment card usage exceeds the one or more spend limits and controls.
(See Lyman: Para [0037] (“The parent can be notified when purchases are made, when the delegated money amount has been entirely or substantially spent, and/or when the time limit for spending has expired or is about to expire.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Meredith as it relates to token based commerce to include Lyman as it relates to spending delegation.  The motivation for combining the references would have been to delegate spending via mobile wallet application.

Claim 11 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:

(See Lyman: Para [0124])

Claim 12 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the predetermined time period comprises one of: one day, a week, and a month.
(See Lyman: Para [0124])

Claim 13 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
wherein the notification is communicated to one or more authorized recipients.
(See Lyman: Para [0033])

Claim 14 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
wherein the spend limits and controls are managed in a spend control database.
(See Lyman: Para [0102])



Claim 6:
wherein the spend limits and controls are defined by a set of rules defined and managed by a rules engine.
(See Lyman: Para [0087])

Claim 16 is similar to claim 6 and hence rejected on similar grounds.

Claim 7:
wherein the set of rules comprises business rules.
(See Lyman: Para [0092])

Claim 17 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
wherein the payment card usage comprises current actual spend, a daily spend limit and a monthly spend limit.
(See Lyman: Para [0124])

Claim 18 is similar to claim 8 and hence rejected on similar grounds.

Claim 9:

(See Lyman: Para [0069])

Claim 19 is similar to claim 9 and hence rejected on similar grounds.

Claim 10:
wherein the plurality of users comprise family members.
(See Lyman: Para [0033])

Claim 20 is similar to claim 10 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693